Powell, J.
' The attention of the court is formally called to the fact that the brief of the evidence does not bear the approval of the trial judge. This, of necessity, prevents our consideration of the assignments of error, all of which depend on the evidence. By a certificate made subsequently to the transmission of the record, the trial judge states that the brief is in fact correct, and was left unapproved by inadvertence. However, this act of fairness on the part of the trial judge can not help the matter; we have no jurisdiction to consider facts of a case not presented to us in the manner prescribed by statute; and this is not the manner prescribed. We have not created these technicalities; the law itself has established them, and we have no power to destroy them. Therefore, any opinion we may express on the evidence is purely personal; but since both sides of the case seem to wish our views, we may say that we personally thin’k that, while the evidence does not make a strong case, it is probably legally sufficient to support the verdict. Judgment affirmed.